1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   SAM DRAKE,                                       )   Case No.: 1:17-cv-01500-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER ADOPTING FINDINGS AND
13          v.                                        )   RECOMMENDATIONS, AND DENYING
                                                          PLAINTIFF’S MOTION FOR APPOINTMENT
14                                                    )   OF COUNSEL AND REQUEST FOR
     SCOTT KERNAN, et al.,
                                                      )   INJUNCTIVE RELIEF
15                  Defendants.                       )
                                                      )   [ECF Nos. 71, 72]
16                                                    )

17          Plaintiff Sam Drake is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           On October 8, 2019, the Magistrate Judge issued Findings and Recommendations

20   recommending that Plaintiff’s request for appointment of counsel and injunctive relief be denied.

21   (ECF No. 72.) The Findings and Recommendations were served on the parties and contained notice

22   that objections were due within fourteen (14) days. (Id.) Plaintiff filed objections on October 31,

23   2019. (ECF No. 79.) In his objections, Plaintiff argues that the Magistrate Judge failed to consider his

24   request for appointment of investigator and improperly construed his request as seeking appointment

25   of counsel. Plaintiff is advised that the expenditure of public funds on behalf of an indigent litigant is

26   proper only when authorized by Congress. See Tedder v. Odel, 890 F.2d 210, 211-12 (9th Cir. 1989).
27   The in forma pauperis statute does not authorize the expenditure of public funds for the purpose

28   sought by Plaintiff in the instant request.

                                                          1
1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

2    novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s objections,

3    the Court finds the Findings and Recommendations to be supported by the record and by proper

4    analysis.

5           Based on the foregoing, it is HEREBY ORDERED that:

6           1.      The Findings and Recommendations issued on October 8, 2019, are adopted in full;

7           2.      Plaintiff’s request for appointment of an investigator and/or counsel is DENIED; and

8           3.      Plaintiff’s request for a preliminary injunction is DENIED.

9
10   IT IS SO ORDERED.

11   Dated: November 6, 2019
                                                 SENIOR DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
